DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated August 15, 2022 in which claims 1, 10, 13, and 18 have been amended and claims 6, 7, 9, and 15 have been canceled.  Therefore, claims 1-5, 8, 10-14, and 16-20 are currently pending in the application.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on August 15, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8, 10-14, and 16-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
one or more processors configured by machine-readable instructions to: receive, via a program participation application, a program participation request from a user, the program participation request in the modified unsecured loan program specifying user information comprising at least one of user demographic information, user request information comprising an unsecured loan amount associated with an unsecured loan, and revolving credit account information comprising at least one of a revolving credit account limit associated with a revolving credit account;
receive, via the program participation application, a set of program eligibility parameters set by a program owner from a parameter database based on the unsecured loan amount and the revolving credit account limit;
determine program eligibility by comparing the user demographic information, the unsecured loan amount, and the revolving credit account limit with the set of program eligibility parameters;
upon determining the user is eligible to participate in the program, obtain user authorization to use the revolving credit account as a collateral in the modified unsecured loan program; and transmit, via a payment network, a pre-authorization hold request to an issuing bank associated with the revolving credit account, wherein the pre-authorization hold request comprises a pre-authorization hold amount and a pre-authorization hold period;
wherein the pre-authorization hold amount equals to an installment payment associated with the unsecured loan and wherein the pre-authorization hold period equals to a payment frequency associated with the unsecured loan.
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers completion of a program enrollment for lending transactions, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “processor” and “payment network”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “processor” and “payment network” language; “receiving”, “determining”, and “transmitting” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 1:  but for the generically recited computer language, one or more processors configured by machine-readable instructions to: receive, via a program participation application, a program participation request from a user, the program participation request in the modified unsecured loan program specifying user information comprising at least one of user demographic information, user request information comprising an unsecured loan amount associated with an unsecured loan, and revolving credit account information comprising at least one of a revolving credit account limit associated with a revolving credit account, in the context of the claimed invention encompasses one or more people manually receiving a program participation request from a user, the program participation request in the modified unsecured loan specifying user information comprising at least one of user demographic information, user request information comprising an unsecured loan amount associated with an unsecured loan, and revolving credit account information comprising at least one of a revolving credit account limit associated with a revolving credit account.
but for the generically recited computer language, receive, via the program participation application, a set of program eligibility parameters set by a program owner from a parameter database based on the unsecured loan amount and the revolving credit account limit, in the context of the claimed invention encompasses one or more people manually receiving a set of program eligibility parameters set by a program owner based on the unsecured loan amount and the revolving credit account limit.
but for the generically recited computer language, determine program eligibility by comparing the user demographic information, the unsecured loan amount, and the revolving credit account limit with the set of program eligibility parameters, in the context of the claimed invention encompasses one or more people manually determining program eligibility by comparing the user demographic information, the unsecured loan amount, and the revolving credit account limit with the set of program eligibility parameters.
but for the generically recited computer language, upon determining the user is eligible to participate in the program, obtain user authorization to use the revolving credit account as a collateral in the modified unsecured loan program; and transmit, via a payment network, a pre-authorization hold request to an issuing bank associated with the revolving credit account, wherein the pre-authorization hold request comprises a pre-authorization hold amount and a pre-authorization hold period, in the context of the claimed invention encompasses one or more people manually obtaining user authorization to use the revolving credit account as a collateral in the modified unsecured loan program; and transmit a pre-authorization hold request to an issuing bank associated with the revolving credit account, wherein the pre-authorization hold request comprises a pre-authorization hold amount and a pre-authorization hold period.
but for the generically recited computer language, wherein the pre-authorization hold amount equals to an installment payment associated with the unsecured loan and wherein the pre-authorization hold period equals to a payment frequency associated with the unsecured loan, in the context of the claimed invention encompasses one or more people manually recording the identification information.
Claim 2:  but for the generically recited computer language, further comprising upon determining the user is eligible to participate in the program, enroll the user in the unsecured loan program, wherein a set of program participation requirements must be accepted by the user prior to being enrolled the program, in the context of the claimed invention encompasses one or more person manually upon determining the user is eligible to participate in the program, enroll the user in the unsecured loan program, wherein a set of program participation requirements must be accepted by the user prior to being enrolled the program.
Claim 3:  but for the generically recited computer language, further comprising transmit, via the program participation application, a response message declining the program participation request upon the program eligibility determination indicating the user is not eligible to participate in the program, in the context of the claimed invention encompasses one or more people manually transmitting a response message declining the program participation request upon the program eligibility determination indicating the user is not eligible to participate in the program.
Claim 8:  but for the generically recited computer language, further comprising enroll the user in the program, via the program participation application, upon receiving acceptance of the set of program participation requirements from the user, in the context of the claimed invention encompasses one or more people manually enrolling the user in the program upon receiving acceptance of the set of program participation requirements from the user.
Claim 10:  but for the generically recited computer language, further comprising receive a set of program participation actions from the user, via the program participation application, subsequent to the enrollment of the user in the program; wherein the set of program participation actions are specified by the program participation requirements, in the context of the claimed invention encompasses one or more people manually receiving a set of program participation actions from the user subsequent to the enrollment of the user in the program; wherein the set of program participation actions are specified by the program participation requirements.
Claim 11:  but for the generically recited computer language, further comprising determine program participation success or failure based on the set of user participation action complying with the program actions specified by the program participation requirements, in the context of the claimed invention encompasses one or more people manually determining program participation success or failure based on the set of user participation action complying with the program actions specified by the program participation requirements.
Claim 12:  but for the generically recited computer language, further comprising transmit, via the payment network, a hold request to the issuing bank associated with the revolving credit account upon determining the program participation failure, wherein the hold request comprises a hold amount and a hold period, in the context of the claimed invention encompasses one or more people manually transmitting a hold request to the issuing bank associated with the revolving credit account upon determining the program participation failure, wherein the hold request comprises a hold amount and a hold period.

Claim 13 is substantially similar to claim 1, thus, it is rejected on similar grounds.
Claim 16 is substantially similar to claim 8, thus, it is rejected on similar grounds.
Claim 18 is substantially similar to claim 10, thus, it is rejected on similar grounds.
Claim 19 is substantially similar to claim 11, thus, it is rejected on similar grounds.
Claim 20 is substantially similar to claim 12, thus, it is rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor” and “payment network”, to perform the “receiving”, “determining”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” and “payment network”, to perform the “receiving”, “determining”, and “transmitting” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 4, 5, 14, and 17 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-5, 8, 10-14, and 16-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith, U.S. Patent Application Publication Number 2007/0073612; in view of Van Luchene, U.S. Patent Application Publication Number 2007/0087819; in view of Cohen, U.S. Patent Application Publication Number 2018/0068384.
As per claim 1, 
Smith explicitly teaches:  
	one or more processors configured by machine-readable instructions to: receive, via a program participation application, a program participation request from a user, the program participation request in the modified unsecured loan program specifying user information comprising at least one of user demographic information, user request information comprising an unsecured loan amount associated with an unsecured loan, and revolving credit account information comprising at least one of a revolving credit account limit associated with a revolving credit account; (Smith US2007/0073612 at paras. 27-29) (The credit application 116 is configured such that a first level of screening is performed before a determination is made whether to proceed with a second level of screening. This may be accomplished by establishing a minimum level of eligibility for determining low risk customers. This minimum level of eligibility is associated with a defined set of financing options. For example, a low risk customer may be offered a set of financing options that includes one or more of: no interest financing, low interest financing, extended payment plan, an installment plan, a revolving line of credit, no down payment, etc. The minimum level of eligibility may be determined based upon, e.g., a customer's credit score as determined by a credit bureau or other entity, demographic information of the provider entity location (e.g., level of financial risk known for a population served by the provider entity or surrounding area), the cost of the product or service for which financing is requested, and/or other suitable criteria.)
	receive, via the program participation application, a set of program eligibility parameters set by a program owner from a parameter database based on the unsecured loan amount and the revolving credit account limit; (Smith US2007/0073612 at paras. 27-29) (The credit application 116 is configured such that a first level of screening is performed before a determination is made whether to proceed with a second level of screening. This may be accomplished by establishing a minimum level of eligibility for determining low risk customers. This minimum level of eligibility is associated with a defined set of financing options. For example, a low risk customer may be offered a set of financing options that includes one or more of: no interest financing, low interest financing, extended payment plan, an installment plan, a revolving line of credit, no down payment, etc. The minimum level of eligibility may be determined based upon, e.g., a customer's credit score as determined by a credit bureau or other entity, demographic information of the provider entity location (e.g., level of financial risk known for a population served by the provider entity or surrounding area), the cost of the product or service for which financing is requested, and/or other suitable criteria.)
	determine program eligibility by comparing the user demographic information, the unsecured loan amount, and the revolving credit account limit with the set of program eligibility parameters; (Smith US2007/0073612 at paras. 27-29) (The credit application 116 is configured such that a first level of screening is performed before a determination is made whether to proceed with a second level of screening. This may be accomplished by establishing a minimum level of eligibility for determining low risk customers. This minimum level of eligibility is associated with a defined set of financing options. For example, a low risk customer may be offered a set of financing options that includes one or more of: no interest financing, low interest financing, extended payment plan, an installment plan, a revolving line of credit, no down payment, etc. The minimum level of eligibility may be determined based upon, e.g., a customer's credit score as determined by a credit bureau or other entity, demographic information of the provider entity location (e.g., level of financial risk known for a population served by the provider entity or surrounding area), the cost of the product or service for which financing is requested, and/or other suitable criteria.)

Smith does not explicitly teach, however, Van Luchene does explicitly teach:
upon determining the user is eligible to participate in the program, obtain user authorization to use the revolving credit account as a collateral in the modified unsecured loan program; and (Van Luchene US2007/0087819 at paras. 170-179) (In one embodiment, the collateral is a real world credit line. The player may indicate the amount of collateral in the form of the real world credit line he is willing to allocate against the virtual loan. According to one embodiment, real world credit lines can be frozen, for part or the full amount of the loan, by the bank owner, e.g., a financial intermediary, and/or just periodically “pinged” to ensure their validity and that sufficient credit is available to underwrite the loan and/or to pay for any loan payments when they become periodically due. The continuing availability of the real world credit line may be determined by any means applicable.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith and Van Luchene to provide for the above noted limitations because it allows for real world financial instruments such as a credit card or other financial instrument that can guarantee some or all of the virtual financial operations. (Van Luchene at Abstract and paras. 2-3 and 14-17).

Smith and Van Luchene does not explicitly teach, however, Cohen does explicitly teach:
	transmit, via a payment network, a pre-authorization hold request to an issuing bank associated with the revolving credit account, wherein the pre-authorization hold request comprises a pre-authorization hold amount and a pre-authorization hold period (Cohen US2018/0068384 at paras. 17-20) (If the pre-authorization request is denied (e.g., due to insufficient credit line) by credit card processor 106, online shopping platform 102 may inform consumers 108A-108C about the refusal to purchase store gift cards 118A-118B. If the pre-authorization request is approved by credit card processor 106, transaction authorization application 114 may place an authorization hold of the approved amount for a period of time (e.g., 7-21 days).)
wherein the pre-authorization hold amount equals to an installment payment associated with the unsecured loan and wherein the pre-authorization hold period equals to a payment frequency associated with the unsecured loan.  (Cohen at paras. 17-20) ( one implementation, the term sheet between consumers 108A-108C and online shopping platform 102 may mandate to charge the first install payment immediately to the credit card and require the consumer to make the second payment within the holding period (e.g., 21 days) to online shopping platform 102. Therefore, upon receiving the approval by consumers 108A-108C, purchase processing application 116 charges the first install payment (e.g., the first $50) immediately with credit card processor 106 but still held the rest amount (e.g., $250) as an authorization hold. If online shopping platform 102 receives the second install payment (e.g., the second $50) from consumers 108A-108C within the holding period of time (e.g., within 21 days), online shopping platform 102 may release the hold of the rest amount with credit card processor 106. Consumers 108A-108C may make subsequent install payments to online shopping platform 102 according to the install payment schedule.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith, Van Luchene, and Cohen to provide for the above noted limitations because it allows for a user to use the system to make purchases at stores of their choices and pay back with install payments at no interest or reduced interest which solves the problem of a high interest burden on the consumer. (Cohen at Abstract and paras. 10-13).
As per claim 2, Smith explicitly teaches:  further comprising upon determining the user is eligible to participate in the program, enroll the user in the unsecured loan program, wherein a set of program participation requirements must be accepted by the user prior to being enrolled the program.  (Smith at paras. 35-39) (However, if the borrower does meet the second level criteria at step 214, the credit application 116 generates an offer for the second set of financing options and extends the offer to the borrower through the provider entity 104 at step 220. At step 222, it is determined whether the borrower has accepted the offer. If not, the process ends at step 218. Otherwise, the credit application 116 prompts the provider entity 104 to enter borrower information via a set-up form provided by the credit application 116 at step 224. The set-up form may be accessed by the provider entity via the user interface 118 of the credit application 116. A sample user interface screen 300 is shown in FIG. 3.)
As per claim 3, Smith explicitly teaches:  further comprising transmit, via the program participation application, a response message declining the program participation request upon the program eligibility determination indicating the user is not eligible to participate in the program.  (Smith at paras. 34-36) ( If the borrower does not meet the second level criteria, the credit application 116 issues a notice of denial for the request at step 216, and the process ends at step 218.)
As per claim 17, Smith does not explicitly teach, however, Van Luchene does explicitly teach:  wherein the set of program participation requirements comprise at least one of a credit line authorization the user agrees to use as a modified collateral.  (Van Luchene US2007/0087819 at paras. 170-179) (In one embodiment, the collateral is a real world credit line. The player may indicate the amount of collateral in the form of the real world credit line he is willing to allocate against the virtual loan. According to one embodiment, real world credit lines can be frozen, for part or the full amount of the loan, by the bank owner, e.g., a financial intermediary, and/or just periodically “pinged” to ensure their validity and that sufficient credit is available to underwrite the loan and/or to pay for any loan payments when they become periodically due. The continuing availability of the real world credit line may be determined by any means applicable.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith, Van Luchene, and Cohen to provide for the above noted limitations because it allows for real world financial instruments such as a credit card or other financial instrument that can guarantee some or all of the virtual financial operations. (Van Luchene at Abstract and paras. 2-3 and 14-17).
Claim 13 is substantially similar to claim 1, thus, it is rejected on similar grounds.

Response to Arguments
Applicant’s arguments filed on August 15, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-5, 8, 10-14, and 16-20, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  
Examiner disagrees, however, and notes that the Method of Organizing Human Activity in this application covers completion of a program enrollment for lending transactions, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that even if the claims are assumed to recite an abstract idea that can be categorized as a method of organizing human activity, the claims clearly integrate that idea into the practical application of an ‘unsecured loan management system . . . configured to process periodic payments the borrower agreed to pay on the unsecured loan as conventional electronic payment transactions.” 
	Examiner disagrees, however, and notes that the additional elements of the computer system - a “processor” and “payment network” - to perform the “receiving”, “determining”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to completion of a program enrollment for lending transactions, which is a fundamental economic practice.  The claims invoke the “processor” and “payment network” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-3, 13, and 17, Examiner notes the following.  
Applicant argues that Van Luchene and Cohen references are not analogous to the claimed invention, thus, “[a] prima facie case of obviousness fails  . . .  as there is no motivation to combine Smith/Van Luchene and Cohen.”  Specifically, Applicant argues that “the method in Van Luchene for mitigating lender's risk is not designed to be used with preauthorization holds. Because Van Luchene is not conferenced with the problem of using preauthorization holds as a way to reduce risk, it would have no motivation to combine its teachings with Cohen.
Examiner disagrees and notes that Applicant’s invention is related to “facilitating and managing unsecured loan products that utilize borrower's existing credit accounts as a collateral.” (See Abstract, Specification).  The Cohen reference is directed to facilitating and managing an unsecured loan product, such as an installment payment loan, and utilizing the borrower’s existing credit accounts as a modified collateral.  Similarly, the Van Luchene reference is directed to facilitating and managing an unsecured loan, such as a virtual loan, where “the collateral is a real world credit line” of the user.
Additionally, Applicant argues that Cohen does not explicitly teach:  “transmitting a pre-authorization hold request to an issuing bank associated with the revolving credit account, wherein the pre-authorization hold request comprises a pre-authorization hold amount which equals to an installment payment associated with the unsecured loan”.
Examiner disagrees and notes that Cohen explicitly teaches:
transmit, via a payment network, a pre-authorization hold request to an issuing bank associated with the revolving credit account, wherein the pre-authorization hold request comprises a pre-authorization hold amount and a pre-authorization hold period (Cohen US2018/0068384 at paras. 17-20) (If the pre-authorization request is denied (e.g., due to insufficient credit line) by credit card processor 106, online shopping platform 102 may inform consumers 108A-108C about the refusal to purchase store gift cards 118A-118B. If the pre-authorization request is approved by credit card processor 106, transaction authorization application 114 may place an authorization hold of the approved amount for a period of time (e.g., 7-21 days).)
wherein the pre-authorization hold amount equals to an installment payment associated with the unsecured loan and wherein the pre-authorization hold period equals to a payment frequency associated with the unsecured loan.  (Cohen at paras. 17-20) ( one implementation, the term sheet between consumers 108A-108C and online shopping platform 102 may mandate to charge the first install payment immediately to the credit card and require the consumer to make the second payment within the holding period (e.g., 21 days) to online shopping platform 102. Therefore, upon receiving the approval by consumers 108A-108C, purchase processing application 116 charges the first install payment (e.g., the first $50) immediately with credit card processor 106 but still held the rest amount (e.g., $250) as an authorization hold. If online shopping platform 102 receives the second install payment (e.g., the second $50) from consumers 108A-108C within the holding period of time (e.g., within 21 days), online shopping platform 102 may release the hold of the rest amount with credit card processor 106. Consumers 108A-108C may make subsequent install payments to online shopping platform 102 according to the install payment schedule.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693